306 N.Y. 843 (1954)
In the Matter of James Norton, Respondent,
v.
John F. O'Connell et al., Individually and as Members of The State Liquor Authority, Appellants.
Court of Appeals of the State of New York.
Argued January 18, 1954.
Decided March 11, 1954
William Hoppen and Alvin McKinley Sylvester for appellants.
Monroe I. Katcher, II, for respondent.
Concur: LEWIS, Ch. J., CONWAY, DESMOND, DYE, FULD, FROESSEL and VAN VOORHIS, JJ.
Appeal dismissed, with costs. (See Matter of Glenram Wine & Liquor Corp. v. O'Connell, 295 N.Y. 336.) No opinion.